TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-14-00570-CR



                                 Eric Byron Crayton, Appellant

                                                  v.

                                   The State of Texas, Appellee


     FROM THE DISTRICT COURT OF COMAL COUNTY, 207TH JUDICIAL DISTRICT
       NO. CR-2012-225, THE HONORABLE JACK H. ROBISON, JUDGE PRESIDING



                 ORDER AND MEMORANDUM OPINION


PER CURIAM

               Appellant Eric Byron Crayton appeals his judgment of conviction for tampering with

physical evidence. See Tex. Penal Code § 37.09(a)(1). The State has filed a Motion to Order a

Supplemental Reporter’s Record in this Court, after making a request for the preparation of a

supplemental reporter’s record directly to the court reporter. The State indicates in its motion that

State’s Exhibit #73 in the appellate record, a recording of an interview with appellant, is incomplete

as it contains only a portion of the recording admitted at trial. The State seeks to supplement the

record with the full version of the recording. Appellant, however, has filed an objection to the

State’s attempted supplementation of the record, noting that the appellate record already contains a

State’s Exhibit #73, which the court reporter has certified to be true and accurate. Appellant asserts

that the State should utilize the remedy in Texas Rule of Appellate Procedure 34.6(e) regarding
inaccuracies in the reporter’s record. In response, the State has filed a supplemental motion to

supplement the record contending that its request seeks to supplement the reporter’s record with

omitted material pursuant to Texas Rule of Appellate Procedure 34.6(d) and does not concern an

inaccuracy in the record. We disagree. State’s Exhibit #73 has not been omitted from the record;

it is contained in the reporter’s record filed in this appeal. However, the State maintains that the

exhibit contained in the record as State’s Exhibit #73 is incomplete as it does not represent the

exhibit as it was admitted at trial. This is a contention that the exhibit is inaccurate.

               Accordingly, we abate this appeal and remand this cause to the trial court. See Tex.

R App. P. 34.6(e)(3) (if dispute concerning accuracy of court reporter’s record arises after reporter’s

record has been filed in appellate court, appellate court may submit dispute to trial court for

resolution). The trial court shall—after notice and hearing—settle the dispute regarding the

inaccuracy of State’s Exhibit #73. See Tex. R. App. P. 34.6(e)(2). If the court finds any inaccuracy,

it shall order the court reporter to conform the reporter’s record, including any text and exhibits, to

what occurred in the trial court, and to file certified corrections in this Court. See Tex. R. App. P.

34.6(e)(2). Following the hearing, which shall be transcribed, the trial court shall order the

appropriate supplemental clerk’s and reporter’s records—including all findings and orders and any

certified corrections—to be prepared and forwarded to this Court no later than July 31, 2015.

               It is so ordered on this the 2nd day of July, 2015.




                                                   2
Before Justices Puryear, Goodwin, and Bourland

Abated and Remanded

Filed: July 2, 2015

Do Not Publish




                                             3